Case 1:19-cv-04607-RLY-TAB Document 54 Filed 12/16/20 Page 1 of 1 PageID #: 372




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF INDIANA
                                    INDIANAPOLIS DIVISION

 CHANDLER TWO HUNTER BEACH,                              )
                                                         )
                                Plaintiff,               )
                                                         )
                           v.                            )       No. 1:19-cv-04607-RLY-TAB
                                                         )
 CITY OF CARMEL,                                         )
 ADAM THEIS,                                             )
                                                         )
                                Defendants.              )

    ORDER ON DECEMBER 15, 2020, TELEPHONIC SETTLEMENT CONFERENCE
         Parties appeared in person and by counsel December 15, 2020, for a telephonic

 settlement conference. Settlement discussions were held, and this case is settled. Therefore, any

 pending motions are denied as moot, and all previously ordered dates relating to discovery,

 filings, schedules, conferences and trial, if any, are vacated. The parties shall file a stipulation

 within 45 days.

         Dated: 12/16/2020


                                             _______________________________
                                             Tim A. Baker
                                             United States Magistrate Judge
                                             Southern District of Indiana




 Distribution:

 All ECF-registered counsel of record via email
